Citation Nr: 1440168	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969; and from December 1974 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The 2008 rating decision denied, on the merits, service connection for diabetes mellitus on the grounds that it did not onset during service or in the year after separation from service; and the 2010 rating decision denied, on the merits, service connection for diabetes mellitus secondary to Agent Orange exposure.

In February 2013 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Manila.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  After resolving all doubt in the Veteran's favor, the evidence indicates that he was exposed to Agent Orange in or near the demilitarized zone during his 1968 - 1969 service in Korea.

2.  After resolving all doubt in the Veteran's favor, the evidence indicates that his diabetes mellitus type II is related to his exposure to Agent Orange during service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for diabetes due to Agent Orange exposure, which he alleges occurred during his active duty service in Korea from June 1968 to July 1969.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Medical records dating from 2007 show a diagnosis of diabetes mellitus, type II.  The Board notes that the Veteran's service treatment records do not show any complaints of diabetes mellitus type II, nor does he claim to have incurred such disease while on active duty.  Rather, the Veteran contends that his active duty included service around the DMZ in Korea, exposing him to Agent Orange herbicides, and entitling him to service connection for diabetes mellitus, type II on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 3.309(e).

It is acknowledged that the Veteran's unit is not on the list identified by the Department of Defense as having served in areas along the DMZ where herbicides were used.  However, the Veteran's service personnel records confirm that the Veteran served with Company E, 707th Maintenance Battalion, 7th Infantry Division, 8th Army, from June 1968 to July 1969; which the U. S. Army & Joint Services Records Research Center (JSRRC) has confirmed was stationed at Camp Casey, Korea.  The JSRRC further advises that Camp Casey was 13 miles from the Korean demilitarized zone (DMZ).

Additionally, during his 2013 Board hearing, the Veteran averred that he traversed in or near the DMZ while in Korea.  He testified that in addition to his work on Camp Casey, he "moved from one place to another" throughout his June 1968 to July 1969 tour in Korea, including Camp Hovey, Camp Red Cloud, USAG Yongsan, Camp Freedom Bridge, and Dongducheon.  See also March 2011 statement from Veteran ("I was all over Korea during this time, training and doing exercises and work related with the fields w[h]ere Agent Orange was exposed.").  

The Veteran is competent to report where he traveled during his service in Korea.  The Board also finds the Veteran to be credible based not only on his demeanor during the Board hearing and the detail and consistency of his statements prior to and during the hearing, but on his reputation of impeccable character.  See, e.g., service personnel records, which laud the Veteran as "above reproach" and as having "outstanding qualities as a soldier."  Moreover, the Board finds the Veteran's assertions that he, himself, was physically in or near the DMZ while in Korea to be consistent with the circumstances of his service in the 7th Infantry Division in Korea during the Vietnam War.  See 38 C.F.R. § 3.303(a) (providing that each disabling condition for which a veteran seeks service connection "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.").  Further, the Veteran's contentions are not contradicted by his service personnel records or any other military records.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that this Veteran was physically present in or near the DMZ in Korea during the timeframe June 1968 to July 1969; and, consequently, was exposed to Agent Orange during his service in Korea.  

As for a link between the Veteran's diabetes mellitus type II and his in-service exposure to Agent Orange, there is no evidence of record or rebuttal evidence (38 C.F.R. § 3.307(d)(1)) which indicates that the Veteran's diabetes mellitus II is due to some cause other than Agent Orange.  Therefore, after resolving all doubt in the Veteran's favor, service connection for diabetes mellitus, type II under the presumptive provision is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for diabetes mellitus, type II is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


